DETAILED ACTION
	This Office Action is in response to an amendment filed 08/03/2021.
	Claims 1-15, 17-18, and 21-23 are pending.
	Claims 16, 19 and 20 have been cancelled.
	Claims 21-23 have been added.
	Claims 1, 8 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 15 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar (U.S. Patent Application Publication No. 2015/0160951 A1, filed 12/05/2014, published 06/11/2015) in view of Tian (U.S. Patent Application Publication No. 2015/0163186 A1, filed 12/02/2014, published 06/11/2015), and in further view of Zamir et al (hereinafter Zamir, U.S. Patent No, 7,191,223 B1, filed 09/05/2000, issued 03/13/2007).
In regard to independent claim 1, Iyengar teaches:
A computing device comprising: a memory; and at least one processor coupled to the memory (at least pp. 3-4, [0040]; Figure 24 [Wingdings font/0xE0] Iyengar teaches a programmable device 2400 that may serve as the remote server 2100 or one of the mobile devices 2330-2350. A system unit 210 contains one or more processors 2420 and memory 2430 for storage) and configured to:
receive a message from a client device, the message indicative of an application for a given event and a time in which to launch the application for the given event (at least p. 1, [0013]-[0015]; pp. 2-3, [0021], [0026]-[0035], [0039]; Figures 1-7, 10 [Wingdings font/0xE0] Iyengar teaches an “administrative user” of the system enters the scheduling system using the administration tool 100 server 2100) which they can use to schedule and cause remote launch of “guided documents” (p. 1, [0013]-[0015] for embodiments) which may be implemented as “instructional software applications” (p. 1, [0015]) on remote mobile devices (see p. 3, [0039]; Fig. 23). Remote launching may be performed on a scheduled basis (p. 1, [0016]) by defining and transmitting, for example, the name of the “guided document” and an execution date/time (p. 3, [0031]-[0033]). A message is then sent to a remote mobile device and the selected “instructional software application” is executed according to the schedule);
generate a plurality of text strings based on content of the message (at least p. 3, [0031]-[0034]; Figure 10[Wingdings font/0xE0] Iyengar teaches that launch instructions are transmitted using any desired technique, typically, transmitting the instructions via one or more interconnected networks connecting the remote server and the mobile device (p. 3, [0030]) where the instructions themselves are packaged as an XML message (p. 3, [0034]). Remote launching may be performed on a scheduled basis (p. 1, [0016]) by defining and transmitting, for example, the name of the “guided document” and an execution date/time (p. 3, [0031]-[0033]). That is, Iyengar’s XML-based generated message includes strings containing at least the name of the application and a start time for its execution on a remote device).
Iyengar fails to explicitly teach:
identify the application based on a comparison of the plurality of text strings with one or more entries of a database of applications,…
Tian teaches:
identify the application based on a comparison of the plurality of text strings with one or more entries of a database of applications,… (at least pp. 2-3, [0018]-[0032]; pp. 3-4, [0034]-[0044]; Figures 1-3 [Wingdings font/0xE0] Tian teaches a method by which an application at a client device 102 (see [0018] for types) may be launched (see p. 3, [0031]) based on a message sent by a message server 106 and received by a messaging application (e.g. SMS or instant messaging; see p. 2, [0019]) executing on the client device 102. The contents of the message are parsed to identify a keyword from a preset keyword list. One or more keywords located in the preset keyword list may be associated with an application (see p. 3, [0036]) and are not necessarily the name of the application (see p. 4, [0038] for examples of keywords, e.g. “recharge,” “balance,” “bill payment,” etc.). An identified keyword is then checked against the client applications that have actually been installed at the client device 102. If the client application has not been installed, the user is prompted as to whether they’d like to have the client application installed (pp. 3-4, [0037]). This operation indicates that a database or some sort of list or other accounting of client applications is consulted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tian with those of Iyengar as both inventions are related to remote execution of applications via received electronic messages. Adding the teaching of Tian Iyengar with a method to confirm whether the application to be remotely executed is present on the device that received the electronic message.
Iyengar and Tian fail to explicitly teach:
wherein identifying the application comprises using one or more fuzzy matching techniques to identify the application from the plurality of text strings,
However, Zamir teaches
wherein identifying the application comprises using one or more fuzzy matching techniques to identify the application from the plurality of text strings (at least col. 1, line 54 through col. 2, line 15; col. 18, line 66 through col. 21, line 54; Figures 4-6 [Wingdings font/0xE0] Zamir teaches a system that receives an information packet (step 110), extracts at least one extracted term out of the information packet (step 120), determining whether an extracted term matches an alert term (step 150). The matching of the extracted term to an alert term can implement complex matching techniques such as Boolean matching, probabilistic matching, fuzzy matching, proximity matching, and vector-based matching techniques (see col. 19, lines 20-39) to identify alert criteria which is processed to determine whether to issue an alert and issuing an alert (step 160)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zamir with those of Iyengar and Tian as all three inventions are related to remote execution of applications via received electronic messages. Adding the teaching Zamir provides Iyengar and Tian with a method to identify the proper alert from amongst a plurality of alerts using fuzzy matching techniques.
Iyengar fails to explicitly teach:
wherein the plurality of text strings do not include the name of the application.
However, Tian teaches:
wherein the plurality of text strings do not include the name of the application (at least pp. 2-3, [0018]-[0032]; pp. 3-4, [0034]-[0044]; Figures 1-3 [Wingdings font/0xE0] Tian teaches a method by which an application at a client device 102 (see [0018] for types) may be launched (see p. 3, [0031]) based on a message sent by a message server 106 and received by a messaging application (e.g. SMS or instant messaging; see p. 2, [0019]) executing on the client device 102. The contents of the message are parsed to identify a keyword from a preset keyword list. One or more keywords located in the preset keyword list may be associated with an application (see p. 3, [0036]) and are not necessarily the name of the application (see p. 4, [0038] for examples of keywords, e.g. “recharge,” “balance,” “bill payment,” etc.). An identified keyword is then checked against the client applications that have actually been installed at the client device 102. If the client application has not been installed, the user is prompted as to whether they’d like to have the client application installed (pp. 3-4, [0037]). This operation indicates that a database or some sort of list or other accounting of client applications is consulted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tian with those of Iyengar as both inventions are related to remote execution of applications via received electronic messages. Adding the teaching of Tian provides Iyengar with a method to confirm whether the application to be remotely executed is present on the device that received the electronic message.
Iyengar further teaches:
launch the application in response to the identification of the application and at the time indicated in the received message, so as to make ready the application for use for the given event (at least p. 1, [0013]-[0015]; pp. 2-3, [0021], [0026]-[0035], [0039]; Figures 1-7, 10 [Wingdings font/0xE0] Iyengar teaches an “administrative user” of the system enters the scheduling system using the administration tool 100 (executing as a web page hosted on a server 2100) which they can use to schedule and cause remote launch of “guided documents” (p. 1, [0013]-[0015] for embodiments) which may be implemented as “instructional software applications” (p. 1, [0015]) on remote mobile devices (see p. 3, [0039]; Fig. 23). Remote launching may be performed on a scheduled basis (p. 1, [0016]) by defining and transmitting, for example, the name of the “guided document” and an execution date/time (p. 3, [0031]-[0033]). A message is then sent to a remote mobile device and the selected “instructional software application” is executed according to the schedule).








In regard to dependent claim 5, Iyengar fails to explicitly teach:
the at least one processor is further configured to determine a match between at least one text string of the plurality of text strings and an entry of the database of applications, and the match being indicative of the application.
However, Tian teaches:
the at least one processor is further configured to determine a match between at least one text string of the plurality of text strings and an entry of the database of applications, and the match being indicative of the application (at least pp. 2-3, [0018]-[0032]; pp. 3-4, [0034]-[0044]; Figures 1-3 [Wingdings font/0xE0] Tian teaches a method by which an application at a client device 102 (see [0018] for types) may be launched (see p. 3, [0031]) based on a message sent by a message server 106 and received by a messaging application (e.g. SMS or instant messaging; see p. 2, [0019]) executing on the client device 102. The contents of the message are parsed to identify a keyword from a preset keyword list. The keyword corresponding to the name of the client application intended to be remotely launched by receipt of the message sent by the message server 106. An identified keyword is then checked against the client applications that have actually been installed at the client device 102. If the client application has not been installed, the user is prompted as to whether they’d like to have the client application installed (pp. 3-4, [0037]). This operation indicates that a database or some sort of list or other accounting of client applications is consulted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tian with those of Iyengar as both inventions are related to remote execution of applications via received electronic messages. Adding the teaching of Tian provides Iyengar with a method to confirm whether the application to be remotely executed is present on the device that received the electronic message.

In regard to claims 8 and 12, claims 8 and 12 merely recite a method to be carried out on the computing device of claims 1 and 5, respectively. Thus, Iyengar in view of Tian and Zamir teaches every limitation of claims 8 and 12, and provides proper motivation, as indicated in the rejections of claims 1 and 5.

In regard to claim 15, claim 15 merely recites a non-transitory computer readable medium to store the method of claim 1. Thus, Iyengar in view of Tian and Zamir teaches every limitation of claim 17, and provides proper motivation, as indicated in the rejection of claim 1.

In regard to dependent claim 22, Iyengar fails to explicitly teach:
identifying the application based on the comparison of the plurality of text strings with the one or more entries of the database of applications comprises:
identifying a first application name and a second application name by identifying that the plurality of text strings comprises an exact match with the first application name and does not comprise an exact match with the second application name
However, Tian teaches:
Note: the Examiner presumes that an “exact match” is a 100% match. Thus, any other matches given that a 100% match is found, will be less than 100% and may be 0% match.

identifying the application based on the comparison of the plurality of text strings with the one or more entries of the database of applications comprises:
identifying a first application name and a second application name by identifying that the plurality of text strings comprises an exact match with the first application name and does not comprise an exact match with the second application name (at least pp. 2-3, [0018]-[0032]; pp. 3-4, [0034]-[0044]; Figures 1-3 [Wingdings font/0xE0] Tian teaches a method by which an application at a client device 102 (see [0018] for types) may be launched (see p. 3, [0031]) based on a message sent by a message server 106 and received by a messaging application (e.g. SMS or instant messaging; see p. 2, [0019]) executing on the client device 102. The contents of the message are parsed to identify a keyword from a preset keyword list. One or more keywords located in the preset keyword list may be associated with an application (see p. 3, [0036]) and are not necessarily the name of the application (see p. 4, [0038] for examples of keywords, e.g. “recharge,” “balance,” “bill payment,” etc.). An identified keyword is then checked against the client applications that have actually been installed at the client device 102. If the client application has not been installed, the user is prompted as to whether they’d like to have the client application installed (pp. 3-4, [0037]). This operation indicates that a database or some sort of list or other accounting of client applications is consulted. In Tian, it would appear that a keyword(s) found in the message and searched against a preset keyword list and identifying an associated application(s) is an exact or 100% match).
Tian with those of Iyengar as both inventions are related to remote execution of applications via received electronic messages. Adding the teaching of Tian provides Iyengar with a method to confirm whether the application to be remotely executed is present on the device that received the electronic message.
Iyengar and Tian fail to explicitly teach:
generating a first confidence score indicating that the first application name matches the plurality of text strings and a second confidence score indicating that the second application name does not match the plurality of text strings, wherein the first confidence score is higher than the second confidence score;
comparing the first confidence score and the second confidence score to a confidence threshold;
based on identifying that the first confidence score exceeds the confidence threshold, identifying that the plurality of text strings includes the first application name and that an application corresponding to the first application name should be launched;
based on identifying that the second confidence score does not exceed the confidence threshold, performing a fuzzy matching algorithm to identify whether an application corresponding to the second application name should be launched, wherein performing the fuzzy matching algorithm updates the second confidence score based on the fuzzy matching algorithm;
comparing the updated second confidence score to the confidence threshold; and
based on identifying that the updated second confidence score exceeds the confidence threshold, identifying the application corresponding to the second application name should be selected.
However, Zamir teaches:
generating a first confidence score indicating that the first application name matches the plurality of text strings and a second confidence score indicating that the second application name does not match the plurality of text strings, wherein the first confidence score is higher than the second confidence score; comparing the first confidence score and the second confidence score to a confidence threshold; based on identifying that the first confidence score exceeds the confidence threshold, identifying that the plurality of text strings includes the first application name and that an application corresponding to the first application name should be launched; based on identifying that the second confidence score does not exceed the confidence threshold, performing a fuzzy matching algorithm to identify whether an application corresponding to the second application name should be launched, wherein performing the fuzzy matching algorithm updates the second confidence score based on the fuzzy matching algorithm; comparing the updated second confidence score to the confidence threshold; and based on identifying that the updated second confidence score exceeds the confidence threshold, identifying the application corresponding to the second application name should be selected (at least col. 1, line 54 through col. 2, line 15; col. 16, lines 3-22; col. 18, line 66 through col. 21, line 54; Figures 4-6 [Wingdings font/0xE0] Zamir teaches a system that receives fuzzy matching, proximity matching, and vector-based matching techniques (see col. 19, lines 20-39) to identify alert criteria which is processed to determine whether to issue an alert and issuing an alert (step 160). Further, Zamir teaches an alert module that is adapted to rank information sources according to a similarity between at least a portion of information packets provided by said information sources and between an alert criteria (e.g., see col. 7, lines 53-63; col. 16, lines 3-22)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zamir with those of Iyengar and Tian as all three inventions are related to remote execution of applications via received electronic messages. Adding the teaching of Zamir provides Iyengar and Tian with a method to identify the proper alert from amongst a plurality of alerts using fuzzy matching techniques and ranking or scoring matching candidates as to their correctness to issue the proper alert.

In regard to dependent claim 23, Iyengar teaches:
launching the application comprises launching, at a different client device, the application (at least p. 1, [0013]-[0015]; pp. 2-3, [0021], [0026]-[0035], [0039]; Figures 1-7, 10 [Wingdings font/0xE0] Iyengar teaches an “administrative user” of the system enters the scheduling system using the administration tool 100 (executing as a web page hosted on a server 2100) which they can use to schedule and cause remote launch guided documents” (p. 1, [0013]-[0015] for embodiments) which may be implemented as “instructional software applications” (p. 1, [0015]) on remote mobile devices (see p. 3, [0039]; Fig. 23). Remote launching may be performed on a scheduled basis (p. 1, [0016]) by defining and transmitting, for example, the name of the “guided document” and an execution date/time (p. 3, [0031]-[0033]). A message is then sent to a remote mobile device and the selected “instructional software application” is executed according to the schedule).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar in view of Tian, and in further view of Zamir, and in further view of Zirnstein, JR (hereinafter Zirnstein, U.S. Patent Application Publication No. 2004/0019643 A1, filed 07/23/2002, published 01/29/2004).
In regard to dependent claim 2, Iyengar, Tian and Zamir fail to explicitly teach:
the generation of the plurality of text strings includes use of a combination of text from a subject line of the message and text from a body of the message to form at least one text string.
However, Zirnstein teaches:
the generation of the plurality of text strings includes use of a combination of text from a subject line of the message and text from a body of the message to form at least one text string (at least pp. 4-5, [0047]-[0048]; p. 5, [0051]; p. 7, [0062]; Figures 5-6, 10 [Wingdings font/0xE0] Zirnstein teaches the utilization of an e-mail message to send remote commands to that utilizes both the subject line (containing a command indicator (CMD: followed by a command(s))) and/or the body ([0051]) to contain the command(s)).
Zirnstein with those of Iyengar, Tian and Zamir as all of these inventions are related to the remote execution of applications via received electronic messages Adding the teaching of Zirnstein benefits Iyengar, Tian and Zamir by providing a specific mechanism (e.g. e-mail) and location (subject line, body) to contain commanding for the remote execution of applications.

In regard to claim 9, claim 9 merely recites a method to be carried out on the computing device of claim 2. Thus, Iyengar in view of Tian, Zamir and Zirnstein teaches every limitation of claim 9, and provides proper motivation, as indicated in the rejection of claim 2.

Claims 3-4, 10-11, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar in view of Tian, and in further view of Zamir, and in further view of Khvostichenko et al. (hereinafter Khvostichenko, U.S. Patent Application Publication No. 2015/0200875 A1, filed 01/16/2013, published 07/16/2015).
In regard to dependent claim 3, Iyengar, Tian and Zamir fail to explicitly teach:
the message an electronic meeting invitation.
However, Khvostichenko teaches:
the message an electronic meeting invitation (at least pp. 2-3, [0017]-[0029]; Figure 2 [Wingdings font/0xE0] Khvostichenko teaches a method of parsing email messages for actionable items that includes email messages concerning meetings (see [0017])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Khvostichenko with Iyengar, Tian and Zamir as all of these inventions are related to the remote execution of applications via specific content received in electronic messages Adding the teaching of Khvostichenko benefits Iyengar, Tian and Zamir by providing for the identification of actionable items within an email message including those related to a meeting invitation.

In regard to dependent claim 4, Iyengar, Tian and Zamir fail to explicitly teach:
the at least one processor is further configured to remove duplicate text strings from the plurality of text strings, wherein removing duplicate text strings comprises: identifying that one or more text strings of the plurality of text strings included in the message are duplicates; and removing, from the plurality of strings, the duplicate text strings.
However, Khvostichenko teaches:
the at least one processor is further configured to remove duplicate text strings from the plurality of text strings, wherein removing duplicate text strings comprises: identifying that one or more text strings of the plurality of text strings included in the message are duplicates; and removing, from the plurality of strings, the duplicate text strings (at least pp. 2-3, [0017]-[0029]; Figure 2 [Wingdings font/0xE0] Khvostichenko teaches a method of parsing email messages for actionable items that includes filtering identified actionable items by removing duplication actionable items (see [0023])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Khvostichenko with those of Iyengar, Tian and Zamir as all of these inventions are related to the remote Khvostichenko benefits Iyengar, Tian and Zamir by providing a specific mechanism (e.g. e-mail) and method to detect and remove duplicate commanding for the remote execution of applications.

In regard to claims 10-11, claims 10-11 merely recites a method to be carried out on the computing device of claims 3-4, respectively. Thus, Iyengar in view of Tian, Zamir and Khvostichenko teaches every limitation of claims 10-11, and provides proper motivation, as indicated in the rejection of claims 3-4.

In regard to claims 17-18, claims 17-18 merely recite a non-transitory computer readable medium to store the method of claims 10-11, respectively. Thus, Iyengar in view of Tian, Zamir and Khvostichenko teaches every limitation of claims 17-18, and provides proper motivation, as indicated in the rejections of claims 10-11.

In regard to dependent claim 21, Iyengar, Tian and Zamir fail to explicitly teach:
the time comprises a predetermined period of time prior to a time of a meeting indicated in the electronic meeting invitation.
However, Khvostichenko teaches:
the time comprises a predetermined period of time prior to a time of a meeting indicated in the electronic meeting invitation (at least pp. 2-3, [0017]-[0029]; Figure 2 [Wingdings font/0xE0] Khvostichenko teaches a method of parsing email messages for actionable items that includes email messages concerning meetings (see [0017]). Specifically, actionable items include strings such as “next Thursday,” “in five hours from now,” or “on the 28th of December”), etc. (see [0017])).
Khvostichenko with those of Iyengar, Tian and Zamir as all of these inventions are related to the remote execution of applications via specific content received in electronic messages Adding the teaching of Khvostichenko benefits Iyengar, Tian and Zamir by providing for the identification of actionable items within an email message including those related to a meeting invitation dates and times prior to the meeting date and time.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar in view of Tian, and in further view of Zamir, and in further view of Wittig (U.S. Patent Application Publication No. 20100010994 A1, filed 06/29/2009, published 01/14/2010).
In regard to dependent claim 6, Iyengar, Tian and Zamir fail to explicitly teach:
Note: the subject matter of this claim would appear to be described beginning at pages 38-39, [0129] and Figs. 8A, 9. It is noted that it is unclear from the current claim language how this takes place. However, subsequent paragraphs provide additional details that may be worth formulating into this claim or additional claims.

the at least one processor is further configured to: determine that at least one text string does not exactly match any of the entries of the database of applications; and determine a partial match of the at least one text string with an entry of the database of applications based on a comparison of a portion of at least one text string with at least one entry of the database of applications.
However, Wittig teaches:
the at least one processor is further configured to: determine that at least one text string does not exactly match any of the entries of the database of applications; and determine a partial match of the at least one text string with an entry of the database of applications based on a comparison of a portion of at least one text string with at least one entry of the database of applications (at least Abstract; pp. 1-2, [0010] [Wingdings font/0xE0] Wittig teaches a method for discovering application programs running on mobile devices though a search of an applications database located on the mobile device, where application names are contained in a grouping of alphanumeric characters (e.g. strings). Applications can be identified either by exact or partial match of application names).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wittig with those of Iyengar, Tian and Zamir as all of these inventions are related to execution of applications. Adding the teaching of Wittig provides Iyengar, Tian and Zamir with a method to identify application names either by fully or partially matching their names.

In regard to dependent claim 7, Iyengar, Tian and Zamir fail to explicitly teach:
the identification of the application is based on a partial match of at least one text string with an entry of the database of applications.
However, Wittig teaches:
the identification of the application is based on a partial match of at least one text string with an entry of the database of applications (at least Abstract; pp. 1-2, [0010] [Wingdings font/0xE0] Wittig teaches a method for discovering application programs running on mobile devices though a search of an applications database located on the mobile device, where application names are contained in a grouping of alphanumeric characters 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wittig with those of Iyengar, Tian and Zamir as all of these inventions are related to execution of applications. Adding the teaching of Wittig provides Iyengar, Tian and Zamir with a method to identify application names either by fully or partially matching their names.

In regard to claims 13-14, claims 13-14 merely recites a method to be carried out on the computing device of claims 6-7, respectively. Thus, Iyengar in view of Tian, Zamir and Wittig teaches every limitation of claims 13-14, and provides proper motivation, as indicated in the rejections of claims 6-7.

Response to Arguments
Regarding the previous rejection of independent claim 1, Applicant has amended claim 1 as indicated below:

1.	A computing device comprising:
a memory; and at least one processor coupled to the memory and configured to:
receive a message from a client device, the message indicative of an application for a given event and a time in which to launch the application for the given event;
generate a plurality of text strings based on content of the message;
identify the application based on a comparison of the plurality of text strings with one or more entries of a database of applications,
wherein identifying the application comprises using one or more fuzzy matching techniques to identify the application from the plurality of text strings, and
wherein the plurality of text strings do not include a name of the application; and


Applicant argues that: the prior art of Tian fails to teach the amended subject matter.

Applicant states that: Tian describes “receiving a message at a client device” and “using information included in the message to identify a client application that corresponds to the message.” Tian, Abstract.
In Tian a system determines “whether a keyword from a preset keyword list is found in text content…wherein the preset keyword list indicates a client application corresponding to the keyword.” Tian, [0035].

Applicant argues that: Tian fails to disclose, teach, or suggest, however, “using one or more fuzzy matching techniques to identify the application from the plurality of text strings, and wherein the plurality of text strings do not include a name of the application,” as recited in claim 1.

While the Examiner would agree that Tian fails to explicitly teach the use of “fuzzy matching techniques” to identify the application, he disagrees that Tian fails to teach identification of an application by identification of an application name in the email message.
As to “fuzzy matching techniques”, Zamir et al. (U.S. 7,191,223 B1) teaches a similar method to that of the instant 

In regard to the previous rejection of dependent claim 3, Applicant has amended claim 3 as indicated below:

3. The computing device of claim 1, wherein the message is an electronic meeting invitation.

Applicant argues that: the prior art of Iyengar describes that “instructions may be delivered using any desired technique.” Iyengar, [0030].
However, such “instructions” as described in Iyengar would not be sent using “an electronic meeting invitation” as recited in claim 3.
Rather, these instructions in Iyengar merely direct “remote launch of a guided document.” Iyengar, [0029].

Accordingly, Iyengar, Tian, or any combination thereof fails to disclose, teach, or suggest the features of claim 3.

The Examiner agrees and has made new rejections in further view of Khvostichenko et al. (U.S. 2015/0200875 A1) which parses email messages for actionable items, and can identify actionable items that include items related to scheduling a meeting.


Regarding the previous rejection of claim 4 (and similarly claims 11 and 18), Applicant has amended claim 4 as indicated below (and similarly claims 11 and 18):

4.	The computing device of claim 1, wherein the at least one processor is further configured to
remove duplicate text strings from the plurality of text strings, wherein removing the duplicate text strings comprises:
identifying that one or more text strings of the plurality of text strings included in the message are duplicates; and
removing, from the plurality of text strings, the duplicate text strings.

Applicant argues that the prior art of Soundararajan describes “determining whether the e-mail message is a redundant response to an alert condition” and “[responsive to determining that the e-mail message is not a redundant response, the method proceeds to parsing the e-mail message.” Soundararajan, col. 2, lines 12-18.
However, Soundararajan fails to describe identifying duplicates in the text strings as recited in claim 4.

The Examiner agrees and has made new rejections in further view of Khvostichenko et al. (U.S. 2015/0200875 A1) which parses email messages for actionable items, and filters those actionable items for duplicates and deletes the duplicates.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089.  The examiner can normally be reached on M-F 04:30AM - 12:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/James H. Blackwell/
09/22/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177